Exhibit 99.3 Proposal Letter July 24, 2009 Borrowers: QSGI, Inc., QSGI-CCSI, Inc., and Qualtech Services Group, Inc. (each a “Debtor” and collectively, the “Debtors”), as debtors and debtors-in-possession in the Chapter 11 cases currently pending in the UnitedStates Bankruptcy Court for the Southern District of Florida, West Palm Beach Division (the “Bankruptcy Court”), under jointly administered Case No. 09-23658-EPK (the “Bankruptcy Cases”) as filed on July 2, 2009 (the “Petition Date”). Lender: Victory Park Credit Opportunities Master Fund, Ltd. (the “Lender”). Agent: Victory Park Management, LLC shall act as administrative and collateral agent (the “Agent”). Type: Debtor-in-Possession Revolving Loan (the “Loan”). Commitment: $500,000; with authorization to increase the Commitment by up to $250,000 (for a total Commitment of up to $750,000) in the Lender’s sole discretion Initial Draw: Bankruptcy Court Approval: Upon entry of an order by the Bankruptcy Court authorizing the Loan on an interim basis (“Interim Order”) under Bankruptcy Code § 364(c), (d) and (e) (in form and substance agreeable to the Lender and the Agent), the Lender shall extend the Loan to the Debtors up to the Initial Draw, and upon entry of an order by the Bankruptcy Court authorizing the Loan on a final basis (the “Final Order”), the Lender shall extend the remaining portion of the Loan to the Debtors up to the Commitment, pursuant to the terms of this Proposal Letter and the Final Order. Closing Date: Closing of the Loan is anticipated to be promptly upon entry of the Final Order, but no later than three (3) days after entry of such order (the “Closing Date”). Use of Proceeds: Proceeds of the Loan shall be utilized as follows: (i) general working capital purposes in the ordinary course of business; and (ii) administration of the Bankruptcy Cases, in each case of (i) and (ii) subject to and in accordance with a cash flow budget on a line-by-line basis prepared by the Debtors and updated regularly, in form and substance acceptable to the Lender and the Agent (the “Budget”). For the avoidance of doubt, the proceeds of the Loan shall not be utilized (i) to attack the validity, priority or enforceability of any of the pre-petition or post-petition liens or security interests of the Lender or the Agent, (ii)to research, review, analyze or investigate with respect to or in connection with any litigation, claim, objection or cause of action of any kind or nature whatsoever against the Lender or the Agent (whether or not arising from or related to pre-petition or post-petition liens, security interests, acts, omissions or other conduct), or (iii) to file, prosecute or otherwise pursue any litigation, claim, objection or cause of action of any kind or nature whatsoever against the Lender or the Agent (whether or not arising from or related to pre-petition or post-petition liens, security interests, acts, omissions or other conduct). Availability: Availability under the Loan shall be governed by the Borrowing Base (as defined below), pursuant to the same terms and conditions set forth in the Loan Documents (as defined below), which terms and conditions are hereby incorporated into this Proposal Letter in their entirety. Borrowing Base: Shall mean, as of any measurement date, an amount determined by the Agent, by reference to the most recent Borrowing Base Certificate, which shall be equal to the lesser of (x) the Commitment or (y) the sum of (a) Eligible Accounts Receivable, plus (b) Eligible Pre-Billed Receivables. “Eligible Accounts Receivable” means, except for any Accounts with Customer 1, eighty-five percent (85%) of the net amount of all Accounts of each Debtor created after the Petition Date, other than Ineligible Accounts Receivable. With respect to any Accounts with Customer 1, “Eligible Accounts Receivable” shall be zero. PROPOSAL LETTER CONFIDENTIAL 1 “Eligible Pre-Billed Receivables” means sixty percent (60%) of the net amount of all Accounts of each Debtor that (i) are created after the Petition Date, (ii) constitute Ineligible Accounts Receivable only as a result of being pre-billed and do not otherwise fall into any category listed in the definition of “Ineligible Accounts Receivable”, (iii) are invoiced in accordance with maintenance contracts that are not terminable before such Accounts could reasonably be expected to be collected, and (iv) are not unpaid sixty (60) calendar days after the earlier of the original invoice date or due date. “Ineligible Account Receivable” means any Account (i) that is unpaid ninety (90) calendar days after the earlier of the original invoice date or due date; (ii) that is Bad Debt; (iii) that is a contra account; (iv) that is due and owing from any Affiliate or employee of the Debtors; (v) that is owed by an account debtor that has filed, or has had filed against it, any bankruptcy case, assignment for the benefit of creditors, receivership, or other insolvency proceeding or who has become insolvent (as defined in the United States Bankruptcy Code) or who is generally not paying its debts as they become due; (vi) for which there has been any breach of any representation, warranty, or covenant in this Proposal Letter or the Loan Documents; (vii) for which the account debtor asserts any discount, allowance, return, dispute, counterclaim, offset, defense, right of recoupment, right of return, warranty claim, or short payment, to the extent of such assertion; (viii) that is owed by an account debtor that is not located in the United States of America or a province of Canada (other than Quebec) or which is not denominated in currency of the United States of America; (ix) on which Agent, for the benefit of Lender, does not have a first priority perfected security interest; (x) not invoiced or not earned by the final delivery of goods or rendition of services (including progress billings and that portion of Accounts for which an invoice has not been sent to the account debtor); (xi) owing by any unit of government; (xii) to the extent constituting advertising, finance charges, service charges or sales or excise taxes; (xiii) that have been restructured, extended, amended or modified; (xiv)owed by an account debtor to the extent that the aggregate balance of Accounts owed by such account debtor and its Affiliates exceed twenty percent (20%) of the aggregate amount of all Accounts (to the extent of such excess); (xv) owed by an Account debtor if twenty-five percent (25%) or more of the total amount of Accounts due from such Account debtor are ineligible under clause (i) above; (xvi) that is determined by the Agent, in its sole discretion is unacceptable as an Eligible Account; or (xvii) owed by an Account debtor if such Account debtor would be considered ineligible under the Pre-Petition Borrowing Base (as defined below).Accounts relating to a business acquired in an acquisition shall be Ineligible Accounts Receivable until Agent has performed a field examination with respect to such business and the results of such examination are satisfactory to Agent. Pre-Petition Borrowing Base: Shall have the same meaning given in the Loan Documents (as defined below). Interest: Twelve and one-half percent (12.5%) per annum (the “Interest”).Interest shall accrue on the amount of any outstanding advances and shall be payable in cash monthly in arrears. Default Interest: Upon the occurrence of an Event of Default and during the continuation of such default, interest shall accrue on any outstanding advances at fifteen percent (15.0%) per annum. Maintenance Fee: $3,000 per month. Legal Costs/ Expenses: Reasonable fees and costs for the Agent’s and the Lender’s counsel related to the Loan, up to a maximum of $50,000. Adequate Protection: As adequate protection, the Debtors shall provide the Lender with all of the following: 1. One hundred percent (100%) of any and all prepetition accounts receivable collected by the Debtors (including those pre-petition accounts receivable collected but not deposited in the Controlled Accounts (as defined in the Security Agreement) in accordance with the Loan Documents (as defined below), which amount shall be paid in full within three (3) business days of collection.Upon the entry of the Interim Order, the Debtors shall pay to the Lender a lump sum amount equal to any and all pre-petition accounts receivable collected prior to the entry of the Interim Order but not otherwise used by the Debtors pursuant to the cash collateral order approved by the Bankruptcy Court at the hearing held on July 24, 2009. 2. One hundred percent (100%) of any and all proceeds of the sale(s) of the Collateral (as defined below), including, without limitation, inventory, parts, machinery, equipment, accounts receivable, contract rights, and all other tangible and intangible assets, which amount shall be paid contemporaneously with receipt of the sale proceeds); provided that the Debtors shall not be permitted to consummate any sale of any asset with a book value greater than $5,000 without the Agent’s prior written consent. PROPOSAL LETTER CONFIDENTIAL 2 3. The Pre-Petition Debt Amount shall have accrued interest at a rate of fifteen percent (15.0%) per annum from July 2, 2009 through the Closing Date (the “Interim Interest”). Interim Interest shall be an amount equal to $65,052.90 as of July 27, 2009 (and accrue in an amount equal to $2,602.12 per day thereafter). The Interim Interest shall be added to the Pre-Petition Debt Amount (as defined below) on the Closing Date. 4. The Outstanding Pre-Petition Claim (as defined below) shall continue to accrue interest at the prevailing interest rate on the Loan plus three percent (3%) to the maximum extent allowable under Bankruptcy Code § 506(b). Pre-Petition Debt: “Pre-Petition Debt” shall mean any and all principal, accrued and unpaid interest (non-default and default rate interest, as applicable), costs, expenses and any other amounts due under and evidenced by:(i)the Amended and Restated Securities
